AppletON, C. J.
This is a bill in equity inserted in a trustee writ. The counsel for the respondents filed a motion that the bill be dismissed as to the trustees. This motion was filed on the eighth day of the second term after the entry of the bill.
The fact asserted in and by the motion constitutes no bar to the plaintiffs’ claim for relief. If .it did, it should be embodied in the answer.
If it is to be regarded as a matter in abatement, it was not seasonably filed.
If it were otherwise, it is not perceived that the defendants or their attorney have any right to intervene in this way on behalf of the trustees. Persons summoned as trustees of the principal defendant are parties to the suit. Dennison v. Benner, 36 Maine, 227. The trustees appeared by counsel of their own selection. Their rights are separate and distinct from those of the principal defendants. They may well claim to be heard as to any adjudication affecting *505those rights. They have presented no question for our decision. The ruling at Nisi Prius, that the attorney for the principal defendants had no right to appear suo motu, or at the instance of his clients, in behalf of the trustees, was correct, the trustees having their own counsel, whose name was on the docket, and by whom their disclosure had been prepared.
Upon the disclosure of the trustees, it will then be for us to consider, whether they can be legally summoned and adjudged trustees when the proceedings are on the equity side of the Court. Exceptions overruled.
Cutting, Dickerson, Barrows and Danforth, JJ., concurred.